UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4121


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEBRA ANN SCHMIDT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Margaret B. Seymour, Chief District
Judge. (1:11-cr-00112-MBS-1)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.        Tommie DeWayne Pearson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Debra   Ann     Schmidt      pled   guilty     to     one   count    of

willfully and knowingly embezzling, stealing, and converting to

her own use money in excess of $1,000 belonging to the United

States by unlawfully applying for and claiming per diem benefits

paid by the United States Department of Energy, in violation of

18 U.S.C. § 641 (2006).          Schmidt was sentenced to five years of

probation.    On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issues: (1) whether the district court complied with Fed. R.

Crim. P. 11 when it accepted Schmidt’s guilty plea; and (2)

whether the sentence imposed by the district court pursuant to

18 U.S.C. § 3553(a) (2006) was unreasonable or was otherwise

imposed in violation of the law.

           Because Schmidt did not move to withdraw her plea, we

review her Rule 11 hearing for plain error.                    United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                   Here, we find no

error, as the magistrate judge fully complied with Rule 11 when

accepting Schmidt’s plea.         Given no indication to the contrary,

we therefore find that Schmidt’s plea was knowing and voluntary,

and,   consequently,     final    and   binding.    See    United      States   v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).



                                        2
            Next we review Schmidt’s sentence for reasonableness

using an abuse of discretion standard.                      Gall v. United States,

552 U.S. 38, 51 (2007).             The first step in this review requires

us to ensure that the district court committed no significant

procedural error.          United States v. Evans, 526 F.3d 155, 161

(4th     Cir.     2008).        Procedural         errors        include    improperly

calculating the advisory Sentencing Guidelines range, failing to

consider    the    §    3553(a)     sentencing         factors,    sentencing     using

clearly erroneous facts, or failing to adequately explain the

sentence.       Gall, 552 U.S. at 51.              Only if we find a sentence

procedurally       reasonable        may     we    consider        its     substantive

reasonableness.         United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009).          Here,   we   discern       no    basis     to   conclude    that

Schmidt’s within-Guidelines sentence was either procedurally or

substantively unreasonable.                See United States v. Powell, 650

F.3d 388, 395 (4th Cir.) (noting this court presumes sentence

within    applicable       Guidelines      range       to   be   reasonable),     cert.

denied, 132 S. Ct. 350 (2011).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Schmidt’s conviction and sentence.                            This

court requires that counsel inform Schmidt, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Schmidt requests that a petition be filed,

                                            3
but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Schmidt.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     4